Name: ECSC High Authority: DÃ ©cision No 32-53 of 20 May 1953 supplementing DÃ ©cision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  prices;  marketing
 Date Published: 1953-05-21

 Avis juridique important|31953D0032ECSC High Authority: DÃ ©cision No 32-53 of 20 May 1953 supplementing DÃ ©cision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry Official Journal 007 , 21/05/1953 P. 0130 - 0130 Danish special edition: Series I Chapter 1952-1958 P. 0013 English special edition: Series I Chapter 1952-1958 P. 0013 Greek special edition: Chapter 08 Volume 1 P. 0009 Spanish special edition: Chapter 08 Volume 1 P. 0010 Portuguese special edition Chapter 08 Volume 1 P. 0010 Finnish special edition: Chapter 13 Volume 1 P. 0005 Swedish special edition: Chapter 13 Volume 1 P. 0005 DECISION No 32-53 of 20 May 1953 supplementing Decision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industryTHE HIGH AUTHORITY, Having regard to Article 60 (2) (a) of and Annex III to the Treaty; Having regard to Decision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry; Whereas special study of the properties of steels commonly called fine steels, not falling within Annex III to the Treaty, is required so that comparision may be made between them, and further time is necessary for that purpose before publication of price lists relating to those steels is made compulsory; DECIDES:Sole Article The following paragraph shall be added to Article 6 of Decision No 31-53 of 2 May 1953: "22 June 1953 shall be substituted for 20 May as the date by which price lists and conditions of sale shall be drawn up by producers of steels to which the provisions relating to special steels in Annex III to the Treaty do not apply and which have a guaranteed purity of not more than 0.04 % of phosphorus nor 0.04 % of sulphur, the two elements taken together not exceeding 0.07 %."This Decision was considered and adopted by the High Authority at its meeting on 20 May 1953. For the High Authority For the President LÃ ©on DAUM